EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Pursuant to MPEP 606.01, the title has been changed to read:
-- METHOD FOR DISTRIBUTING KEYS USING TWO AUXILIARY HASHING FUNCTIONS–.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9 and 16.

Hsiao (US Pat No. 11,100,073) teaches generating a plurality of hash tables using different hash functions for assigning nodes in a distributed system. See at least col 1 line 43 to col 2 lines 2.

Dickinson et al. (US Pat No. 8,850,002) teaches using a secondary hash function for load balancing incoming requests in a computing device. See at least Fig. 3, col 10 lines 9-24.

Lyle et al. (US Pat No. 8,438,574) teaches a method for consistent hashing by applying a bias to a hash to compute biased node-specific hash. See at least Fig. 4, col 6 lines 20-43.

The features “determining a second result that maps the key to a first subset of the N nodes; in response to determining that the second result corresponds to a particular node within the first subset, selecting a third result as the final assignment, wherein the third result is within a second subset of the N nodes; and otherwise, selecting the second result as the final assignment” of claim 1, “determining a second result by hashing the key into a first range within the N buckets using a second hashing function in which a probability of a given key being mapped to a bucket S within the first range is greater than a probability of the given key being mapped to remaining buckets within the first range” of claim 9, and “determining, by the computer system, a second result by hashing the key into a first range within the N buckets using a second hashing function in which a probability of a given key being mapped to a bucket S within the first range is greater than a probability of the given key being mapped to remaining buckets within the first range; and in response to determining that the second result corresponds to bucket S, assigning, by the computer system, the data object to one particular bucket of a second, different, range of the N buckets by hashing the key using a third hashing function to generate a third result” of claim 16 when taken in the context of the claims as a whole, were not found in the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric C Wai/            Primary Examiner, Art Unit 2195